Little, J.
1. There can be no lawful recovery for damages resulting from personal injuries, when it affirmatively appears from the evidence as a whole, including the plaintiff’s testimony in his own behalf, that the injuries complained of were occasioned by a casualty the happening of which was reasonably to be anticipated as a natural incident to and consequence of the work in which the plaintiff was employed, and that he knowingly took the risk of the same. Stubbs v. Atlanta Cottonseed Oil Mills, 92 Ga. 495.
2. While the evidence was conflicting in some respects not essential to a proper determination of the present case, it falls, upon the .facts which were clearly and indisputably established, within the familiar rule above announced; and it follows as a conclusion that, irrespective of other questions presented, the verdict in the plaintiff’s favor was contrary to law and ought to have been set aside.

Judgment reversed.


All the Justices concurring.